K&L GATES LLP 1, N.W. WASHINGTON, DC 20006-1600 T202.778.9000F 202.778.9100klgates.com May 15, 2013 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549-1520 Re:Neuberger Berman Income Funds Neuberger Berman Emerging Markets Income Fund Institutional Class, Class A and Class C File Nos. 002-85229; 811-03802 Re: Request for Selective Review for Post-Effective Amendment No. 102 Ladies and Gentlemen: Transmitted herewith for filing on behalf of Neuberger Berman Income Funds (the “Registrant”), pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and Rule 485(a) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, is Post-Effective Amendment No.102 to the Registrant’s Registration Statement on Form N-1A (“PEA 102”) on behalf of Class A, Class C and Institutional Class of Neuberger Berman Emerging Markets Income Fund (the “Fund”).PEA 102 includes the prospectus (the “Prospectus”) and statement of additional information (the “SAI”) relating to the Registrant’s issuance of Class A, Class C and Institutional Class shares of the Fund.This transmission includes a conformed signature page signed by the Registrant and by power of attorney for a majority of the Trustees, the manually signed originals of which are maintained at the office of the Registrant. The primary purpose of this filing is to add the Fund as a new series of the Registrant. The Fund will have three classes of shares – Class A, Class C and Institutional Class.This filing is not intended to affect the prospectus or SAI of any Class of the previously registered series of the Registrant. The form of the Prospectus and the section of the Prospectus titled “Your Investment,” are substantially the same as the Class A, Class C and Institutional Class disclosure contained in the following currently effective registration statement for Registrant and previously reviewed by the Staff in the following registration statement filed pursuant to Rule 485(a): Post-Effective Amendment No. 90 to the Registrant’s registration statement on Form N-1A filed pursuant to the 1933 Act and Rule 485(a) of Regulation C Securities and Exchange Commission May 15, 2013 Page 2 thereunder, and pursuant to the 1940 Act and the regulations thereunder (Accession No. 0000898432-12-000526) (April 25, 2012). The form of the SAI, and the entire text of the SAI (except the section titled “Investment Information”), are substantially the same as parallel disclosure in the statement of additional information for Class A, Class C and Institutional Class contained in the currently effective registration statement for the Registrant and previously reviewed by the Staff in the following registration statement filed pursuant to Rule 485(a): Post-Effective Amendment No. 95 to the Registrant’s registration statement on Form N-1A filed pursuant to the 1933 Act and Rule 485(a) of Regulation C thereunder, and pursuant to the 1940 Act and the regulations thereunder (Accession No. 0000898432-13-000050) (January 11, 2013). Accordingly, we request that the Staff use the limited review procedure of 1933 Act Release No. 6510 (February 15, 1984) in reviewing PEA 102.Pursuant to Rule 485(a)(2) under the 1933 Act, PEA 95 will become effective 75 days after the filing date on July 29, 2013.The Registrant respectfully requests that the Staff furnish the Registrant with any comments on this filing by July 1, 2013.This will assist the Registrant in keeping to its expected commencement of operations date and prospectus printing schedule. Should you have any questions, please do not hesitate to call me at (202) 778-9403 or Lori L. Schneider at (202) 778-9305.Thank you for your attention. Sincerely, /s/ Marguerite W. Laurent
